Per Curiam.
Appeal from judgment entered April 2, 1969 in Franklin County, which adopted a plan for reapportionment of the Board of Supervisors of Franklin County submitted by the board in accordance with a prior decision made upon holding the existing apportionment invalid. Judgment affirmed, without costs. The total population, according to the 1960 United States census figures, is 44,742. Absolute population equality among the seven districts contemplated by the court-adopted plan would mean a population of 6,391 in each district. The largest district projected contains 6,546 residents, and the smallest 6,343. The difference between the least and the most populous districts is thus 203. The ratio of the largest to the smallest district is 1.03 to 1. The rule most recently enunciated is that, absent acceptable explanation, any deviation from precise mathematical equality, no matter how small, would not ordinarily be approved (Kirkpatrick v. Presler, —— U. S.——). Despite some slight measure of infirmity, however, we conclude that the present time exigencies require that the plan as adopted should govern the 1969 elections and continue thereafter until validly superseded. (Honig v. Board of Supervisors of Rensselaer County, 31 A D 2d 989, affd. 24 N Y 2d——.) We have given consideration to the probability that the 1970 census figures will be available during the life of the board to be elected in 1969. Gibson, F. J., Aulisi, Staley, Jr., Cooke and Greenblott, JJ., concur in memorandum Per Curiam.